DETAILED ACTION
This office action is response to 02/04/2021. Claims 1-10 are amended. Claim 2 cancelled. Claims 1-2 and 4-10 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-11 in Remarks, filed 02/04/2021, with respect to claims 1-2 and 4-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moon (US 8219438 B1)  in view of Tsuji (US 2008/0319835 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-8 and 10-16 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9 and 10, the prior art of record, specifically Moon (US 8219438 B1)  teaches a method for determining a person's response to a retail element, based on the person's facial expression and shopping behavior, comprising the following steps of: a) detecting and tracking a face from first input images captured by at least a first means for capturing images, estimating two-dimensional and three-dimensional poses of the face, and localizing facial features, using at least a control and processing system, b) estimating gaze direction of the person using two-dimensional and three-dimensional poses and positions of facial features and changes in affective state of the person by extracting emotion-sensitive features, and recognizing a demographic category of the person (Fig. 2, first means for capturing images 101 is placed near shelf space 196 of a retail store, col. 10, lines 60-67, The first means for capturing images 102 detect meaningful behavior of shopper 760 within retail context, such as noticing, approaching, and interacting with products 192, or returning a product to shelf 195, FIG. 26, response estimation machine 997 and detect dynamics of the shopper's attitude (or mental state) toward a given product).
Prior art of record, Tsuji (US 2008/0319835 A1) teaches an information system capable of analyzing customer interests in unpurchased commodities is provided and specifies a commodity shelf or a commodity of interest to a customer based on information captured by a camera group independently of whether customer purchases the commodity and immediately displays the specified commodity shelf or commodity on a display apparatus in association with customer information (Fig. 1, position specification section 13 specifies a person, position tracking section 14 tracks positions of person move throughout store [0038] and system estimate customer interest when based on the time that the customer stays at a specific location [0066]).
However, the prior arts of record fail to teach, make obvious, or suggest, a storefront device comprising: acquire first position of approaching people; detect second position information who has stretched an arm out towards the merchandise; acquire third position information indicating a position of the merchandise when merchandise is picked up: specify, based on  first position information and second position information, identification information  to the facial feature information:  specify, based on the second position information and the third position information, the merchandise as being picked up: and generate management information and specified merchandise, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-2 and 4-10 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689